Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims Claim(s) 1-10, 13-16, 20-31,33, 35-46 and 49-58 are allowed.
The following is an examiner’s statement of reasons for allowance: Henniger et al is the closest prior art to the claimed invention and Strand in view of Knapp is the closest combination to the claimed invention being a folable exercise rack comprising pivot brackets but fails to teach all the limitations of the claimed invention comprising wherein the first and second selectable pivot locations correspond to a first and a second retracted storage position respectively, wherein the first retracted storage position is farther from the wall than the second retracted storage position, the first support member is laterally pivotable with the first plurality of pivotable connectors between an exercise position extended outwardly from the wall and a selected one of the first and second retracted storage positions nearer to the wall; and wherein the second support member is laterally pivotable with the second plurality of pivotable connectors between an exercise position extended outwardly from the wall and a selected one of the first and second retracted storage positions nearer to the wall; and wherein in the exercise position the extension member extends outwardly substantially perpendicular to the wall, and in the first retracted storage position and the second retracted storage position the extension member is substantially parallel with and close to the wall. Strand in view of Knapp is the closest combination to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NYCA T NGUYEN/Primary Examiner, Art Unit 3784